            Case 1:21-mj-00358-GMH Document 15 Filed 07/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :       Criminal No. 21-mj-00358
                                            :
OLIVER SARKO                                :
                                            :
                      Defendant.            :


                                         ORDER

       Based upon the representations in the United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act, and upon consideration of the entire record, it

is hereby

       ORDERED that the status hearing currently scheduled for July 6, 2021 is continued to

1:00 p.m. on September 3, 2021, before Magistrate Judge Zia M. Faruqui. It is further

       ORDERED that the time between July 6, 2021 and September 3, 2021 shall b excluded

from calculation under the Speedy Trial Act. The Court finds that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and the defendant in a

speedy trial, as the continuance will provide the parties with additional time to engage in the

discovery processs.

                                                                                 G. Michael Harvey
                                                                                 2021.07.06
                                                                                 10:48:27 -04'00'
                                                             __________________________
                                                             G. Michael Harvey
                                                             United States Magistrate Judge
